DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Election/Restriction response filed on 07/25/2022.  Claims 1-7 are pending.  Claims 4-6 have been withdrawn for the reason(s) below.
Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-3) for the method with claim 7 in the reply filed on 07/25/2022 is acknowledged.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.
Furthermore, applicant’s election without traverse of Species CA (Figures 4A and 4B) for the Sheath and Stent graft Assembly Configuration, and Species EA (Figures 4B) for the Stent Graft in the reply filed on 07/25/2022 is acknowledged.   
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 and  35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/067,897, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 15/067,897, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claim 7, specifically the limitation “thereby substantially occluding blood flow from the damaged blood vessel without recourse to pinching the stent-graft” in claim 7.
The disclosure of the prior-filed application, Application No. 13/149,696, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 13/149,696, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claim 7, specifically the limitation “thereby substantially occluding blood flow from the damaged blood vessel without recourse to pinching the stent-graft” in claim 7.
The disclosure of the prior-filed application, Application No. 11/624,513, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 11/624,513, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claim 7, specifically the limitation “thereby substantially occluding blood flow from the damaged blood vessel without recourse to pinching the stent-graft” in claim 7.
The disclosure of the prior-filed application, Application No. 60/760,594, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 60/760,594, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claim 7, specifically the limitation “thereby substantially occluding blood flow from the damaged blood vessel without recourse to pinching the stent-graft” in claim 7.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "thereby substantially occluding blood flow from the damaged blood vessel without recourse to pinching the stent-graft” in lines 5-6 of the claim.  It is unclear what it means by “without recourse to pinching the stent-graft.”  First, it is unclear what it means by “without recourse to pinching.”  Secondly, it is unclear how the stent-graft is considered being pinched.  After the first compact end of the stent graft is deployed to an expanded state, at least part of the stent-graft is still compressed/gripped (which can be considered as pinched to a certain degree) by the sheath. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leopold et al. (US Pat. No.: 6,352,561).
Regarding claim 7, Leopold discloses a method of repairing a damaged blood vessel (Fig. 28A-28C, blood vessel with aneurysm) comprising: inserting a compacted first end (such as end of the stent graft on the left side of Figs. 28A and 28B) of a self-expanding stent-graft (700, Fig. 28A and see Fig. 28C and Col. 24, lines 6-39)  into the damaged blood vessel (Fig. 28A and Col. 24, lines 6-38); and deploying the first compacted end of the self-expanding stent-graft to an expanded state (Figs. 28B and Col. 24, lines 39-50), thereby substantially occluding blood flow from the damaged blood vessel without recourse to pinching the stent-graft (Figs. 28B and Col. 24, lines 39-50, the stent graft is not pinched other than being compressed by the restraining member/sheath 902.  After the first end is deployed, the blood flow from the damaged blood vessel is substantially occluded because the rest of the stent graft are not expanded).
Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trerotola et al. (US Pat. No.: 5,591,226).
Regarding claim 7, Trerotola discloses a  method of repairing a damaged blood vessel (22, 24, Fig. 4d) comprising: inserting a compacted first end of a self-expanding stent-graft (2, Figs. 1, 2, 4c, and 4d) into the damaged blood vessel; and deploying the first compacted end of the self-expanding stent-graft to an expanded state (Figs. 4f and 4g), thereby substantially occluding blood flow from the damaged blood vessel without recourse to pinching the stent-graft (Fig. 4g, the stent graft is not pinched other than being compressed by the retaining means / sheath 4b.  After the first end is deployed, the blood flow from the damaged blood vessel is substantially occluded because the other end portion of the stent graft are not expanded)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trerotola et al. (US Pat. No.: 5,591,226) in view of Leopold et al. (US Pat. No.: 6,352,561).
Regarding claims 1-2, Trerotola discloses a method of repairing a damaged blood vessel (22, 24, Figs. 4a-4i) having proximal and distal portions (22 and 24, Figs. 4a-4i), the method comprising: inserting a compacted first end of a self-expanding stent-graft (2, Figs. 1, 2, 4c, and 4d) into the damaged blood vessel in a proximal direction by direct visualization (Figs. 4c and 4d); and deploying the compacted first end of the self-expanding stent-graft to an expanded state to create a passageway from the damaged proximal portion of the blood vessel into the expanded first end of the self-expanding stent-graft (Figs. 4f and 4g); wherein deploying the first compacted end results in substantially stopping loss of blood (Figs. 4g, deploying the first compacted end results in substantially stopping loss of blood because the other end portion of the stent graft is held in the compressed profiled by a restraining member).  However, Trerotola does not disclose that deploying the compacted first end of the self-expanding stent-graft to an expanded state is by pulling a release filament.
Leopold teaches, in the same field of endeavor (stent graft deployment), a method comprising deploying compacted first end of a self-expanding stent-graft (106, Fig. 1) to an expanded state is by pulling a release filament (104, Fig. 1) which releasably holds a restraining member (102, Figs. 1  and 7A-7C, Col. 6, lines 10-36, and Col. 12, lines 26-49).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Trerotola by replacing Trerotola’s retaining means having handles and leaves with the retaining means having a release filament, such that deploying the compacted first end of the self-expanding stent-graft to an expanded state is by pulling a release filament as taught by Leopold in order to obtain the advantage of having a lower profile of releasing mechanism and/or facilitating the peeling of the sheath (Leopold, Col. 3, lines 25-35).
Regarding claim 3, Trerotola further discloses inserting a compacted second end of the self-expanding stent-graft into the damaged blood vessel in a distal direction by direct visualization (Figs. 4g-4h); deploying the second compacted end of the self-expanding stent-graft to an expanded state to extend the passageway from the expanded second end of the self-expanding stent-graft into the damaged distal portion of the blood vessel (Figs. 4h-4i).  Leopold teaches a method comprising deploying a compacted end of the self-expanding stent-graft (106, Fig. 1) to an expanded state is by pulling a release filament (104, Fig. 1) which releasably holds a restraining member (102, Figs. 1  and 7A-7C, Col. 6, lines 10-36, and Col. 12, lines 26-49).   At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Trerotola by replacing Trerotola’s retaining means having handles and leaves for holding the second end portion of the self-expanding stent graft with the retaining means having a release filament, such that deploying the compacted second end of the self-expanding stent-graft to an expanded state is by pulling a release filament as taught by Leopold in order to obtain the advantage of having a lower profile of releasing mechanism and/or facilitating the peeling of the sheath (Leopold, Col. 3, lines 25-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020029079 A1	FLAHERTY J C et al. discloses a method of repairing a damaged blood vessel by deploying a stent graft.
US 20020099431 A1	Armstrong, Joseph R.  et al. discloses a method of deploying  stent graft into a blood vessel with the stent graft being held in the compressed profile by a sheath.
US 5158545 A	Trudell; Leonard A. et al. a method of repairing a damaged blood vessel by deploying a stent graft with the stent graft being held in the compressed profile by a sheath.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771